Citation Nr: 0333062	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran 
subsequently perfected an appeal regarding that issue.

FINDING OF FACT

The competent evidence of record is against a finding that 
the veteran has a current bilateral hearing disability that 
is due to any incident or event of active military service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, documents that he served in 
the Air Force between September 1951 and September 1955.  
This record shows that he served in the 803rd "SUPRON" and 
the 803rd "ABGRU."  The DD Form 214 contains no indication 
of combat service.

The service medical records are silent for any complaint, 
treatment, or diagnosis of hearing loss.  The veteran's 
enlistment examination revealed 15/15 hearing bilaterally.  
The examiner noted that there was no evidence of ear 
abnormality.  His separation examination was also negative 
for any evidence of ear abnormality, and also noted 15/15 
hearing bilaterally.

In August 2001, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss.  
He reported that he had served at Brize Norton Air Force Base 
in the United Kingdom, and was exposed for 37 months to the 
noise associated with the use of military jet aircraft, 
including living in a barracks 150 yards from the main 
runway.  In a statement accompanying his claim, the veteran 
indicated that he was tested for hearing loss a few months 
after leaving active duty; he did not indicate or submit the 
results of that testing.  He said he was tested again in 
April 2001, after which hearing aids were ordered.

In his notice of disagreement (NOD) as to the RO's denial of 
his claim, the veteran stated that he had undergone a hearing 
test when he enrolled to finish his credits for a high school 
diploma after separation from active duty.  He subsequently 
provided a copy of a letter from the school district, to the 
effect that he was being sent a copy of his school record, 
but that no hearing test results were included therein.  The 
veteran averred in his NOD that the hearing test had, indeed, 
been administered, and had shown bilateral hearing loss.  He 
further stated that, during his years of employment at a 
sheetrock mill, he was required by OSHA and other regulations 
to wear hearing protection whenever he was in the plant.  He 
further stated that, for 19 of the 20 years during which he 
was with that employer, he had worked in the main office, 
away from the machinery.

December 2001 VA medical records indicate that the veteran 
had sensorineural hearing loss and was supplied with hearing 
aids.  The veteran has also provided additional private 
medical records, which he indicated were from tests provided 
by his employer.  They contain periodic hearing tests 
conducted on the veteran on ten separate occasions between 
August 1988 and October 1998 by Professional Health Services, 
Inc.  The Board notes that these examinations indicate a 
bilateral hearing loss disability as defined under 38 C.F.R. 
§ 3.385. 


II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. § 5103 (West 2003)).

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The amendments became effective November 9, 2000 
(the date of enactment of the VCAA), except for the amendment 
to 38 C.F.R. § 3.156(b), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), holding, in 
pertinent part, "VA has authority to apply its regulations 
implementing the VCAA to claims filed before the date of 
enactment of the VCAA and still pending before VA as of that 
date."  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

First, the VCAA requires the VA to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the RO 
notified the veteran of the VCAA via a December 2001 letter.  
The letter informed the veteran of the duty to notify, the 
duty to assist, and the duty to obtain records, examinations, 
or opinions.  The veteran was specifically advised of the 
type of evidence which would establish his claim, and he was 
afforded one year in which to submit such evidence.  Thus, 
the veteran has been provided notice of VA's efforts to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim, including VA and private 
medical records.  Although the veteran indicates that he 
received a hearing test a few months following his separation 
from service, VA requests for these records have returned 
negative.  The records that were obtained, including VA 
outpatient reports, satisfy 38 C.F.R. § 3.326.  Thus, VA has 
fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As a result, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.  Moreover, neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which is available and which would need to be 
obtained for an equitable disposition of this appeal.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Service connection for bilateral hearing loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d).

Additionally, service connection may also be granted for 
chronic disabilities, such as sensorineural hearing loss, if 
such is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As an initial matter, the Board finds that the preponderance 
of the competent and probative evidence establishes that the 
veteran has a current bilateral hearing loss disability, as 
defined by the provisions of 38 C.F.R. § 3.385.  We believe 
this conclusion to be consistent with the results of the 
veteran's private audiometric testing conducted between 
August 1988 and October 1998.  In each ear, the veteran's 
auditory threshold had been rated at 40 decibels or greater 
for at least one of the frequencies, or there have been at 
least three thresholds at 26 decibels or greater, as required 
under 38 C.F.R. § 3.385.  Therefore, the Board will focus our 
remaining analysis on the question of whether the veteran's 
current bilateral hearing loss was incurred in or aggravated 
by service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In essence, we find that his 
bilateral hearing loss disability was not incurred in or 
aggravated by service, nor did it manifest to a compensable 
degree within one year of separation from service.

The veteran contends that his hearing loss is due to noise 
exposure during his service in the Air Force.  The Board has 
no reason to doubt the veteran's account of exposure to 
considerable jet aircraft engine noise during his lengthy 
tour of duty at an Air Force Base in England in the 1950s.  
However, his service medical records contained in the claims 
file contain no evidence of any hearing loss.  In addition, 
there are no records of complaints, findings, treatment, or 
diagnosis of hearing loss within one year of separation from 
service.  After separation from service, the veteran worked 
for 20 years in a sheetrock mill, where, he indicates, he was 
required to wear ear protection while working in the plant.

The record shows a hearing loss disability within the 
parameters of 38 C.F.R. § 3.385 as of the late 1980s, more 
than 30 years after separation from service.  Acknowledging 
the veteran's assertion that he underwent a hearing test when 
he obtained his high school diploma after service, and that 
the results showed bilateral hearing loss, it would be 
speculative to infer the type or degree of hearing loss shown 
at that time.  There is no competent evidence linking the 
post-service hearing loss disability to service.

While the veteran may sincerely believe that his current 
bilateral hearing loss disability is the result of noise 
exposure in service, laypersons are not considered competent 
to offer medical opinions, and testimony to that effect does 
not provide a basis upon which to establish service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matter requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's assertions regarding his currently 
diagnosed hearing loss disability are not professionally 
competent.  The documentary record is of probative value.  
This probative evidence fails to show recognized hearing loss 
either during active service or within one year after 
separation from service, and there is no competent evidence 
establishing a nexus of the current hearing loss to service. 

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's bilateral 
hearing loss disability was incurred in or aggravated by 
service.  The benefit sought on appeal must accordingly be 
denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



